Writ of habeas corpus issued in this case to test the sufficiency of the allegations contained in a warrant issued by the County Judge of Polk County purporting to charge the petitioner with the offense of embezzlement of an automobile.
The amended return of the respondent shows that the Petitioners are held under a capias issued out of the Criminal Court of Record of Polk County on an information filed by the County Solicitor sufficiently charging the petitioner and another with the crime of larceny of an automobile.
So the writ should be quashed and the petitioner remanded to the custody of the Respondent.
So ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.